UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4902



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LEBERT GEORGE HINDS, a/k/a Benjamin         Lamar
Douglas, a/k/a Lebert George Hines,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-03-29)


Submitted:   April 19, 2006                     Decided:   May 3, 2006


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR, VICTOR & HELGOE, L.L.P., Charleston,
West Virginia, for Appellant. Amy Elizabeth Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lebert George Hinds pled guilty to possession with intent

to distribute fifty grams or more of crack cocaine, in violation of

21 U.S.C. § 841(a)(1) (2000).      The district court sentenced him as

a career offender to a 262-month term of imprisonment.               Hinds’

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), challenging Hinds’ sentence but stating that, in his

view, there are no meritorious issues for appeal.          Hinds has filed

a pro se supplemental brief.       We affirm.

          Hinds     asserts     that   the   district     court   erred   in

classifying   him   as   a    career   offender   under   U.S.    Sentencing

Guidelines Manual § 4B1.1 (2003).        Because Hinds did not object in

the district court, this court’s review is for plain error. United

States v. Harp, 406 F.3d 242, 245 (4th Cir.) (stating standard of

review), cert. denied, 126 S. Ct. 297 (2005).        We conclude that the

district court properly designated Hinds as a career offender. See

id. (discussing elements of USSG § 4B1.1(a)).

          Citing United States v. Booker, 543 U.S. 220 (2005),

Hinds asserts that his career offender sentence violates his Sixth

Amendment rights because the prior convictions were not admitted by

him or submitted to a jury.      Because Hinds did not raise this issue

in the district court, our review is for plain error.             See United

States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).                  Hinds’

argument is foreclosed by our decision in United States v. Collins,


                                   - 2 -
412 F.3d 515, 521-23 (4th Cir. 2005) (holding that application of

career    offender     enhancement     falls    within     exception       for   prior

convictions where facts were undisputed, making it unnecessary to

engage in further fact finding about prior conviction).                          Thus,

there is no Sixth Amendment error in this case.

            In accordance with Anders, we have reviewed the entire

record    for    any    meritorious      issues      and     have    found       none.

Accordingly, we affirm Hinds’ conviction and sentence.                 This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in   this    court    for   leave    to    withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and     argument    would     not    aid   the

decisional process.

                                                                            AFFIRMED




                                       - 3 -